PER CURIAM.
In this appeal of an order regarding primary residential custody of a minor child, we find that no reversible error has been shown, with exception of that portion of the final order which changes the minor’s surname. The appellee concedes that the lower court failed to adhere to the statutory prerequisites before ordering the change in surname. Accordingly, we affirm the order except that portion changing surname, and we remand this cause for further proceedings on the child’s surname, if a change in surname is requested.
AFFIRMED in part, REVERSED in part, and REMANDED.
JOANOS and WOLF, JJ., and McCAULIE, J., Associate Judge, concur.